DETAILED ACTION

This Office Action is responsive to the Amendment filed 12 January 2021.  

Claims 21-40 are now pending.  The Examiner acknowledges the amendments to claim 

33.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 14 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,625,042 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7 and 8 of U.S. Patent No. 10,946,165 to Metzger.  Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a brain neuromodulation device, comprising: at least one stimulator configured to output a sensory stimulus to a sensory organ of a user of the brain neuromodulation device in accordance with stimulation parameters, wherein the sensory stimulus is a bandwidth-limited stimulus configured to stimulate sensory neurons within the sensory organ, the sensory organ forming part of a sensory pathway, the sensory pathway being connected to one or more brain regions in one or more brain networks of the user, thereby modulating neural activity within a brainwave frequency band or bands in the one or more brain regions in the one or more brain networks, wherein the sensory organ is selected from the group consisting of an auditory sensory organ, a visual sensory organ, a vestibular sensory organ, and a tactile sensory organ; at least one sensor configured to sense an effect of the modulation of neural activity in the one or more brain regions in the one or more brain networks as a result of stimulating the sensory neurons in the sensory organ with the bandwidth-limited stimulus; and controller circuitry configured to: transmit the stimulation parameters to the at least one stimulator in accordance with a first neuromodulation protocol; receive feedback from the at least one sensor to determine the effect of modulation of neural activity in the one or more brain regions in the one or more brain networks; and adjust the stimulation parameters transmitted to the at least one stimulator based, at least in part, on the received feedback.

s 21-36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 8, 11, 13-15, 21, 22, 24, 27 of U.S. Patent No. 10,946,165 to Metzger in view of John (U.S. Pub. No. 2006/0149337).  Regarding claim 21, Metzger discloses a brain neuromodulation device, comprising: at least one stimulator configured to output a sensory stimulus to a sensory organ of a user of the brain neuromodulation device in accordance with stimulation parameters, wherein the sensory stimulus is a bandwidth-limited stimulus configured to stimulate sensory neurons within the sensory organ, the sensory organ forming part of a sensory pathway, the sensory pathway being connected to one or more brain regions in one or more brain networks of the user, thereby modulating neural activity within a brainwave frequency band or bands in the one or more brain regions in the one or more brain networks, wherein the sensory organ is selected from the group consisting of an auditory sensory organ, a visual sensory organ, a vestibular sensory organ, and a tactile sensory organ; and controller circuitry configured to: transmit the stimulation parameters to the at least one stimulator in accordance with a neuromodulation protocol; and receive input data indicating an effect of the modulation of neural activity in the one or more brain regions in the one or more brain networks in response to stimulating the sensory neurons in the sensory organ of the user with the bandwidth-limited stimulus; and adjust the stimulation parameters transmitted to the at least one stimulator based, at least in part, on the received input data (see claim 1).  However Metzger fails to disclose explicitly that the device further comprises at least one storage device configured to store the neuromodulation protocol.

Regarding claims 23 and 24, Metzger fails to disclose explicitly that the sensor is a EEG sensor external to the device.  John discloses that the sensors may be EEG sensors located over somatosensory/motor areas of the brain and external to the patient and communicate with a patient programmer or stimulator [0033]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct an input sensor as taught by Metzger (claim 1) as an EEG sensor to be external to a patient as suggested by John in order to effectively communicate with a patient programmer or stimulator and provide data regarding the somatosensory/motor area with EEG [0033].  

Regarding claim 34, Metzger discloses a method of providing neuromodulation using a brain neuromodulation device, the method comprising: transmitting stimulation parameters to at least one stimulator in accordance with the neuromodulation protocol; outputting, by the at least one stimulator, a sensory stimulus to a sensory organ of a user of the brain neuromodulation device in accordance with the stimulation parameters, wherein the sensory stimulus is a bandwidth-limited stimulus configured to stimulate sensory neurons within the sensory organ, the sensory organ forming part of a sensory pathway, the sensory pathway being connected to one or more brain regions in one or more brain networks of the user, thereby modulating neural activity within a brainwave frequency band or bands in the one or more brain regions in the one or more brain networks, wherein the sensory organ is selected from the group consisting of an 
John discloses stimulation treatments for various medical disorders and methods for providing TMS, electrical, magnetic and other stimulation which comprise varying the stimulation parameters to improve the therapeutic efficacy of the stimulation (see Abstract).  John further discloses controller circuitry to transmit stimulation parameters of a neuromodulation protocol, and at least one storage device to store the neuromodulation protocol, which permits controller circuitry to obtain information for various stimulation parameters and protocols [0046].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a storage device configured to store a neuromodulation protocol as taught by John, into a neuromodulation system for stimulating a sensory organ as suggested by Metzger, as Metzger realizes the necessity to adjust stimulation parameters (claim 21) and John teaches that storing a protocol in a storage device would enable selection of various stimulation parameters/protocol [0046]. 
Regarding claim 38, Metzger fails to disclose explicitly that the sensor is a EEG sensor.  John discloses that the sensors may be EEG sensors located over 

Response to Arguments
7.	Applicant’s arguments filed 12 January 2021 with respect to the rejection of claim 33 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 33 under 35 U.S.C. 112 has been withdrawn. 

8.	Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791